Order filed, November 12, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00775-CV
                                 ____________

     IN THE MATTER OF THE MARRIAGE OF CLARENCE DAVID
     SINGLETARY AND CASSANDRA MARIE JOHNSON, Appellant



                    On Appeal from the 309th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-66873


                                     ORDER

      The reporter’s record in this case was due August 24, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Angelia Singleton, the official court reporter, to file the record in
this appeal within days of the date of this order.


                                  PER CURIAM